Citation Nr: 0829086	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time the veteran 
entered active service, and the objective medical evidence 
clearly and unmistakably establishes that his bilateral pes 
planus existed prior to his examination, acceptance, and 
enrollment into active service.

2.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting bilateral pes planus was permanently 
aggravated by service.


CONCLUSION OF LAW

Bilateral pes planus pre-existed active service, and was not 
aggravated during military service. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in April 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in evidence in his 
possession that would support his claim.  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
The veteran was not provided such notice prior to the initial 
decision on his claim.  Nonetheless, since this claim is 
being denied, any other notice requirements beyond those 
cited for service connection claims, are not applicable.  
Therefore, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA medical treatment records, and a 
report from a VA examination.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007). 

The veteran's service medical records include the report of a 
September 1959 service enlistment examination, which shows 
that on examination of the feet, "pes planus, second 
degree" was noted.  The examiner stated that it was not 
considered disabling (NCD).  A clinical note dated in 
November 1959 shows that the veteran was observed to have 
"third-degree pes planus, bilateral, symptomatic."  He was 
prescribed longitudinal supports and told not to perform 
prolonged marching or standing.  Later, during the May 1961 
separation examination report the examiner only observed 
"pes planus, second degree."  On the veteran's Report of 
Medical History form, dated in June 1961, he denied any foot 
trouble.  A June 1961 record showed the veteran complained of 
pain in both feet.  He was again noted to have third degree, 
pes planus, and was given a profile against prolonged 
standing or marching.  

Following separation from service, there is no evidence of 
complaint or treatment for bilateral foot problems, including 
pes planus, until June 2003.  A VA outpatient treatment 
record dated in June 2003 shows the veteran complained of 
bilateral foot pain whenever he walked.  The veteran 
indicated that he had been given orthotics but it never 
helped.  The clinical assessment was plantar fasciitis, 
bilaterally.  He was also prescribed orthotics.  Follow-up 
notes show that the veteran was given stretching exercise and 
instructed to ice his heels daily.  A clinical note of 
February 2004 showed his pain had improved since wearing the 
accommodative inserts.  By September 2004, the veteran's 
condition was noted to be improving.  The diagnosis remained 
plantar fasciitis, bilaterally.  

The veteran was examined in June 2004 by a VA physician in 
order to asses the current severity of his foot disorder and 
to offer an opinion regarding etiology.  The veteran reported 
that he had been given orthotics while in the service, but he 
did not seek another pair after leaving.  He currently 
complained of occasional pain and stiffness in the feet, 
especially with prolonged walking or standing.  He had been 
using arch supports for the past 6 months, which were 
working.  He denied surgery, medication, or assistive devices 
other than the shoe inserts.  Following an objective physical 
examination, the veteran was diagnosed with pes planus and 
plantar fasciitis.  In an addendum opinion, the examiner 
indicated that the service medical records showed pes planus 
upon entrance examination.  The records also showed treatment 
in service and second degree pes planus was noted at the 
separation examination.  The examiner further opined that the 
veteran's current level of disability was due to a normal 
progression of the pes planus and there was no evidence that 
his pes planus was aggravated beyond its normal progression 
by any incident in military service.  His current plantar 
fasciitis was related to the pes planus, but again was a 
result of normal progression of the pes planus.  

After careful review of the evidence of record, the Board 
finds that the veteran's bilateral pes planus preexisted 
service.  As the examiner who performed the veteran's 1959 
service enlistment examination noted a finding of pes planus, 
the veteran is found to have a preexisting bilateral pes 
planus disorder; thus a sound condition at entrance may not 
be presumed.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Board accepts the 1959 service enlistment examination report 
as probative evidence that the veteran's bilateral pes planus 
preexisted service.

The next question is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d at 1097.  Here, there is no documentation in service 
or later showing that the veteran's pes planus condition was 
made permanently worse by his military activities.  It is 
initially noted that both the entrance and separation 
examinations revealed findings of second degree pes planus, 
which tend to show that during the few years of service, the 
disorder did not increase in severity despite causing 
occasional symptoms of pain (i.e. symptomatic).  While there 
was a finding of third degree pes planus in a June 1961 
treatment record, the cumulative evidence still does not 
support a fining that the pes planus was permanently worsened 
or aggravated due to service.

In this regard, the Board notes that there is no evidence of 
complaint or treatment for complications of symptoms 
associated with pes planus, until June 2003; some 42 years 
after leaving military service.  Thus, even after service, 
the medical evidence does not show any significant symptoms 
associated with the veteran's diagnosed bilateral pes planus.  
Most importantly, a VA examiner who reviewed the entire 
claims file and performed a physical examination, has 
indicated that the veteran's current level of disability is 
due to a normal progression of the pes planus and there is no 
evidence that his pes planus was aggravated beyond its normal 
progression by any incident in military service.  The 
examiner stated that the plantar fasciitis is related to the 
pes planus, but is the result of the normal progression of 
the pes planus.  The Board finds this opinion to be competent 
and probative as the examiner reviewed the veteran's claims 
file (which contained his military medical history and post-
service medical history) and conducted a physical 
examination.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  There is no 
other objective medical evidence in the file to refute this 
finding.

Therefore, the Board finds that the probative and objective 
medical evidence of record clearly and unmistakably 
demonstrates that the veteran's pre-existing bilateral pes 
planus disorder was not aggravated due to military service.  
See Wagner v. Principi, supra; see also VAOPGCPREC 3-2004.  
The probative medical evidence of record clearly shows that 
the second degree pes planus was noted upon entering and 
leaving military service; and that any increase in the 
underlying pes planus disability currently represented by 
plantar fasciitis is due to the natural progress of the 
preexisting pes planus disorder.  Although the veteran may 
genuinely and sincerely believe that his pre existing pes 
planus disability was aggravated by service; he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the etiology of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Based on the foregoing 
objective and probative medical evidence, the Board concludes 
that the claim for service connection for bilateral pes 
planus must be denied.


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


